Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. With respect to claim 1, it’s unclear as to what “the enclosed angle and the outside angle rotated with respect to one another” means in claim 1; each stand is made of one piece. It is unclear as to how the angles at the corners are rotating with respect to one another. Same problem with “backward rotated hook”. 

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 2, 3, 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over NL1040662 (NL ‘662) in view of US 2014/0291187 A1 (Servaes) in further view of US 2008/0053940 A1 (Whalen).
	With respect to claim 1, NL ‘662 shows a stand system for arranging a stack of building panels, said stand system comprising at least two similar stands (2a, 2b), each stand having an L-shape with an enclosed angle of between about 90 and 130 degrees (angle between “obliquely” positioned side 11a/11b and 4a/4b); and outer angle of about 85-95 degrees (angle between rear side of each stand and feet 6a), and comprising: parallel side planes a width apart (Fig.1); a sole (6a) for placing a stand on a floor and a coupled rear surface (rear side of each stand) which together with said sole defines the outer angle; a back surface (11a/11b) and a coupled support surface (10a/10b) together defining the enclosed angle; said back surface and said support surface for together supporting said stack of panels (P, Fig.2); the enclosed angle and the outside angle rotated with respect to one another with the back surface inclined (“oblique edges” positioned 11a/11b) backward with respect to the rear surface for holding said stack of panels inclined.
With respect to claim 1, NL ‘662 doesn’t explicitly disclose the support surface inclined at an angle between 0 to 20 degrees with respect to the sole.
Servaes teaches the support surface (4, Fig.1) inclined at an angle between 0 to 20 degrees with respect to the sole (5 degrees; section 0042); such that the back surface (5) and the support surface (4) form a backward rotated hook (Fig.9). It would have been obvious to one having ordinary skill in the art to modify the support surface of NL ‘662 such that it has an angle between 0 to 20 degrees, as taught by Servaes, in 
With respect to claim 1, the combination doesn’t teach the stands are produced from plastic and having honeycomb structure. Whalen shows a stand produced from plastic and having honeycomb structure (Fig.1, section 0008).  It would have been obvious to one having ordinary skill in the art to modify the stands of NL ‘662 in view of Servaes, such that they are plastic and have honeycomb structures, as taught by Whalen, in order to provide a lightweight but sturdy rigid structure to support heavy loads on the stands. 
With respect to claims 2, 3, 7, the combination further teaches (NL ‘662) further comprising at least one coupling element (3, 3a, 3b) for coupling the at least two stands, said coupling element produced from plastic (Whalen), said coupling element comprising: a coupling element length for coupling two stands functionally parallel and the coupling element length distance apart (Fig.2, NL ‘662); a first end with a first coupling part (groove); an opposite second end with a second coupling part (groove), and said stands further comprising a coupling part receiving part (groove) configured for in cooperation with at least one selected from said first and second coupling part holding coupled stands functionally parallel and preventing shearing of coupled stands. 
With respect to claim 8, the combination doesn’t teach rear coupling part for coupling to a rear surface of a similar stand. Servaes shows wherein the rear surface of each stand (1A, Fig.4) comprises one or more rear coupling parts (3A) configured for coupling to a rear surface of a similar stand (1B) to form backward coupled stands (Fig.5).  It would have been obvious to one having ordinary skill in the art to include a 
With respect to claim 9, the combination teaches (Servaes) wherein each of said stands (1A, 1B, Fig.5) on said rear surfaces comprises at least first and second rear coupling parts (12,15,3A,3B) that are provided functionally in line on a line on said rear surface in sideward direction, wherein said first rear coupling part (3A, 12) is provided on one half of said rear surface and said second rear coupling part (3B, 15) is provided on an opposite half of said rear surface, said first and second rear coupling part are complementary with respect to one another for allowing said stand to couple back to back backward to said similar stand, in a sideward sliding manner (Fig.4, Fig.5). 
With respect to claim 10, the combination shows (NL ‘662) wherein said L-shaped stands each have a stem and a leg, said stands dimensioned to allow compact stacking (Fig.3) wherein two stacks of stands with ends of said stems contacting or nearly contacting ends of said legs define a center space that can receive a stack of further stands with their stems oriented in a height direction of said center space (Fig.3).
4.	Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over NL1040662 (NL ‘662) and US 2014/0291187 A1 (Servaes) in view of US 2008/0053940 A1 (Whalen) in further view of US 2017/0275051 A1 (Bottcher).
	With respect to claims 4 and 5, the combination NL ‘662 shows wherein said coupling part receiving part is adapted for allowing said first coupling part but doesn’t show a second coupling part of another coupling element. Bottcher shows wherein said first coupling part (5, Fig.4) of one coupling element and said second coupling part of a 
With respect to claim 6, the combination shows (NL ‘662) wherein said coupling part receiving part comprises a through hole or slot (groove on top of the stand) for receiving said first coupling part and said second coupling part (as modified by Bottcher) of another similar coupling element, wherein said first and second coupling part are mutually dimensioned that said coupling parts fill said through hole or slot (Fig.2, NL ‘662). 
5.	Claims 11-15 and 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over NL1040662 (NL ‘662) in further view of US 2017/0275051 A1 (Bottcher).
With respect to claim 11, NL ‘662 shows the claimed system as discussed above; including coupling element (3); a first end with a first coupling part having a first groove (Fig.1); an opposite second end with a second coupling part having a second groove (Fig.1), and said stands further comprising a coupling part receiving part (Fig.1) configured for in cooperation with at least one selected from said first and second groove holding coupled stands functionally parallel and preventing shearing of coupled stands. With respect to claim 11, NL ‘662 doesn’t explicitly teach the coupling element is plastic. Bottcher shows a coupling element (5, Fig.4) comprising a first and second 
With respect to claim 12, the combination shows wherein said coupling part receiving part is adapted for allowing coupling of said first coupling part and said second coupling part.
With respect to claim 13, modified NL ‘662 doesn’t show a second coupling part of a similar coupling element. Bottcher shows wherein said first coupling part (5, Fig.4) of one coupling element and said second coupling part of a similar coupling element (other 5, Fig.4) are adapted for allowing simultaneous holding in said coupling part receiving part of one or more of said stands (4, Fig.4), wherein said first and second coupling parts are designed such that when one said coupling element (first 5) and said similar coupling element (other 5, Fig.4) are positioned in line said first groove (52, Fig.3) of said one coupling element and said second groove (52 of other coupling element 5, Fig.4) of said similar coupling element in alignment define a single groove (when positioned next to each other, Fig.4) intersecting said coupling element length, wherein end walls of said first groove and said second groove comprise flexible lips that allow insertion of said first and second coupling ends in said coupling part receiving part (Fig.4). It would be obvious to one having ordinary skill in the art to include a second coupling part of a similar coupling part, such as taught by Bottcher, in order to provide a 
With respect to claim 14, the combination shows (NL ‘662) wherein said coupling part receiving part comprises a through hole or a slot (Fig.1) for receiving said first coupling part and said second coupling part of another similar coupling element (as modified by Bottcher), wherein said first and second coupling part are mutually dimensioned such that said coupling parts fill said through hole or slot (Fig.2, NL ‘662).
With respect to claim 15, the combination shows (NL ‘662) wherein said first and second coupling parts (3a, 3b) are flexible for snap-fitting in said coupling part receiving part (Fig.1). 
With respect to claim 19, the combination shows (NL ‘662) wherein said L-shaped stands each have a stem and a leg, said stands dimensioned to allow compact stacking (Fig.3) wherein two stacks of stands with ends of said stems contacting or nearly contacting ends of said legs define a center space that can receive a stack of further stands with their stems oriented in a height direction of said center space (Fig.3).
With respect to claim 21, the combination teaches the method.
6.	Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over NL1040662 (NL ‘662) in view of US 2017/0275051 A1 (Bottcher) in further view of US 2008/0053940 A1 (Whalen).
	With respect to claim 16, the combination shows parallel side planes (opposite flat sides of 2a, 2b) adapted for allowing stacking of said stands (Fig.3) but doesn’t show a stacking part. Whalen shows complementary stacking parts (75, 76, Fig.14) on parallel side planes to prevent sliding of the stands when stacked (Fig.14). It would be 
With respect to claim 17, the combination doesn’t show a honeycomb structure. Whalen shows a honeycomb structure having cells running between said side planes (Fig.14). It would have been obvious to one having ordinary skill in the art to modify the side planes of the stands of modified NL ‘662, such that they have honeycomb structures, as taught by Whalen, in order to provide a lightweight but sturdy rigid structure to support heavy loads on the stands.
7.	Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over NL1040662 (NL ‘662) in view of US 2017/0275051 A1 (Bottcher) in further view of US 2014/0291187 A1 (Servaes).
With respect to claim 18, the combination doesn’t teach rear coupling part for coupling to a rear surface of a similar stand. Servaes shows wherein the rear surface of each stand (1A, Fig.4) comprises one or more rear coupling parts (3A) configured for coupling to a rear surface of a similar stand (1B) to form backward coupled stands (Fig.5).  It would have been obvious to one having ordinary skill in the art to include a rear coupling part to the stand of modified NL ‘662, as taught by Servaes, in order to couple plurality of stands for easy transportation and further provide modular coupled stands for more storage space. 
With respect to claim 20, the combination teaches (Servaes) wherein each of said stands (1A, 1B, Fig.5) on said rear surfaces comprises at least first and second rear coupling parts (12,15,3A,3B) that are provided functionally in line on a line on said . 
8.	Claim 22, 24, 25 and 26 are rejected under rejected under 35 U.S.C. 103 as being unpatentable over NL1040662 (NL ‘662) alone.
With respect to claim 22, NL ‘662 shows a stand system for arranging a stack of building panels, said stand system comprising at least two similar stands (2a, 2b), each stand having an L-shape with a stem (11a), a leg (at 4a) and a heel (rear 6a) arranged on an end of the leg closest to and below the stem, and each stand comprising; a stand sole (front and middle 6a) for placing the stand on a floor, wherein the sole is arranged underside of the leg; said stand system further comprising a heel extension (5a) couplable to the stand, the heel extension comprising: a heel seat (top surface of 5a) for seating the heel (rear 6a) of the stand; a heel extension sole (bottom surface of 5a) for placing the heel extension on the floor, the heel extension sole extends the sole along the floor. 
With respect to claim 22, NL ‘662 doesn’t show wherein with the stand seated in the heel seat since the heel seat is seated in the heel (i.e. the groove is on the heel rear 6a not the heel seat, top surface of 5a). It would have been obvious to one having ordinary skill in the art to put the groove on the top surface of 5a rather than the bottom surface of 6a, such that the heel (rear 6a) is seated in the heel seat (top surface of 5a), 
With respect to claim 24, wherein the heel extension (5a) and the heel (rear 6a) are arranged for seating the heel in the heel extension such that the heel extension sole extends relative to the sole, relative to an intersection of the sole and the stem, in an opposite direction from the leg (Fig.1). 
With respect to claim 25, wherein the heel extension sole (bottom of 5a) forms a continuous surface with the sole (front and middle 6a) or wherein the heel extension sole (bottom of 5a) is placed at a distance from the sole (front and middle 6a). 
With respect to claim 26, wherein said heel extension (5a) is arranged for seating said heel in a sliding motion (via groove), wherein the sliding motion comprises a motion parallel, diagonal or perpendicular to the sole (Fig.1).
9.	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over NL1040662 (NL ‘662) in view of US Patent 6,511,039 B1 (Nash).
With respect to claim 23, NL ‘662 doesn’t show the multiple orientations of the sole. Nash shows a stand wherein the heel extension (50, Fig.5) and the heel (52) are arranged for seating the heel in the heel extension (50) under multiple orientations (via holes 53), such that the heel extension sole extends the sole in multiple directions. It would be obvious to one having ordinary skill in the art to modify the heel extension of NL ‘662, such that it provides multiple orientations, such as taught by Nash, in order to adjust the inclination of the heel extension/heel and thus the stand based on the user’s preference.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIWOT E TEFERA whose telephone number is (571)270-3320.  The examiner can normally be reached on M-F 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 5712703742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HIWOT E TEFERA/           Examiner, Art Unit 3637